Citation Nr: 0513872	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a May 2004 decision, the Board denied entitlement to 
service connection for a low back disability.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In a December 2004 Order, the Court partially vacated the 
Board's May 2004 decision as to the issue of service 
connection for a low back disability.  The Court remanded the 
matter to the Board for further action consistent with the 
December 2004 Joint Motion for An Order Vacating the Board 
Decision and Incorporating the Terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The December 16, 2004 Order which partially vacated the 
Board's May 2004 decision was based on a Joint Motion of the 
parties which cited to the lack of VA examination and 
etiology opinion.  Specifically, the Joint Motion stated that 
given the totality of the appellant's history of low back 
trouble, coupled with VA's statutory and regulatory duty to 
assist, the appellant should be afforded an orthopedic 
examination and/or a clarifying medical opinion should be 
obtained in order to ascertain whether it is at least as 
likely as not that any of his current low back symptomatology 
is of service origin.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask if there are any outstanding records 
related to his claim that have not been 
associated with the claims file since the 
May 2004 Board Decision.  The RO should 
take appropriate action to obtain any 
records identified by the veteran.

The RO should schedule the veteran for an 
examination of the lumbar spine by an 
orthopedist for the purpose of 
ascertaining the nature and etiology of 
any lumbar spine disorder.  The claims 
file must be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner should 
perform any medically indicated special 
testing. 

After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether the veteran has 
a current low back disability.  If so, 
the examiner should also provide an 
opinion as to whether any low back 
pathology is at least as likely as not 
etiologically related to the back 
symptoms noted during service or is 
otherwise related thereto.  A detailed 
rationale for all opinions expressed is 
required.  

3.  Upon receipt of the examination 
report, the RO should carefully review 
the report to ensure that all actions 
outlined in the above paragraph 2 have 
been accomplished.  If not, the RO should 
return the report to the medical examiner 
for full compliance. 

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




